Citation Nr: 1700893	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-05 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a cardiovascular disability.

5.  Entitlement to service connection for a bilateral hearing loss disability.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to a rating in excess of 10 percent for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for a skin disability, and an August 2010 decision which assigned a 10 percent rating for prostate cancer with erectile dysfunction.

In August 2016, the Veteran testified in a hearing before the undersigned Veteran's Law Judge.  A copy of the transcript is of record.

An October 2011 rating decision denied service connection for bilateral hearing loss, tinnitus, back strain, sleep apnea, and cardiovascular disease.  In February 2012, the Veteran filed a notice of disagreement with the denial of service connection for back strain, bilateral hearing loss, tinnitus, sleep apnea, and cardiovascular disease.  A statement of the case was issued in July 2016.  At the August 2016 Board hearing, the Veteran indicated that that he wanted to continue an appeal of the denial of these issues.  He further indicated that he wanted a Board hearing on those issues.  The Board finds that the August 2016 Board hearing transcript constitutes a valid and timely substantive appeal.  For the sake of judicial economy, the Board took jurisdiction over those issues, and testimony was taken regarding those issues at the August 2016 Board hearing.  38 C.F.R. §§ 20.202, 20.302(b) (2016).


REMAND

The Veteran has not undergone a VA examination concerning the claims for service connection for a skin disability, lumbar spine disability, sleep apnea, and cardiovascular disability.  The Board finds that the Veteran should be provided a VA examination for an etiology opinion regarding the skin disability, lumbar spine disability, sleep apnea, and claimed cardiovascular disability.  McLendon v. Nicholson, 20 Vet App. 79 (2006).

The Veteran last underwent VA examination for residuals of prostate cancer in July 2010.  Since that time, he has consistently complained of increased symptoms.  Where the evidence of record does not show the current state of the Veteran's disability, a more current VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  In light of the increased symptomatology reported, and the lack of accompanying contemporaneous medical records, remand is required to obtain updated treatment records and provide the Veteran an updated VA examination that indicates the current symptomatology of the residuals of his prostate cancer.

A June 2015 private treatment record shows that the Veteran received Social Security Disability benefits.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be pertinent to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  When the VA is put on notice of the existence of SSA records, VA must seek to obtain the records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992);  Lind v. Principi, 3 Vet. App. 493 (1992).  These records may be relevant to the current appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Evidence is not irrelevant merely because it predates the filing of the claim.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); 38 C.F.R. § 4.1 (2016).

The Board finds that the RO should obtain and associate with the claims file a copy of SSA decision on the Veteran's claim, and copies of all medical records underlying that determination, following the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal agencies.  As those records may contain evidence relevant to the claims for service connection for a bilateral hearing loss disability and tinnitus, further adjudication of those claims must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain any outstanding VA or private treatment records.  All attempts to locate records must be documented in the claims file.

2.  Request from the Social Security Administration complete copies of any disability decisions made concerning the Veteran and copies of the medical records that served as the basis for any decisions.  Make reasonable efforts to obtain the records, including at least one follow-up request if no response is received.  If the records are not available, a negative reply is required.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of a claimed skin disability, manifested as rashes.  The examiner must review the claim file and should note that review in the report.  The examiner should obtain a complete history from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should identify any pertinent skin pathology found and should diagnose any skin disability, to include chloracne, if found.  As to any pertinent disability identified on examination, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any skin disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as secondary to herbicide exposure.  Any opinion expressed should be accompanied by a complete rationale.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed lumbar spine disability.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a lumbar spine disability that was incurred or aggravated as a result of active service.  The examiner is specifically requested to comment on the significance of the Veteran's documented in-service muscle strain of the back.  A complete rationale should be provided for all opinions and conclusions.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of a claimed sleep apnea.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea that was incurred or aggravated as a result of active service.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that sleep apnea is due to or the result of service-connected PTSD.  A complete rationale must be given for all opinions and conclusions.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any cardiovascular disabilities.  The examiner must review the claim file and should note that review in the report.  The examiner should obtain a complete history from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should identify any pertinent cardiac pathology found and should diagnose any cardiovascular disability.  As to any cardiovascular disability identified on examination, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any cardiovascular disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as secondary to herbicide exposure.  Any opinion expressed should be accompanied by a complete rationale.

7.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise to ascertain the current nature and severity of service-connected residuals of prostate cancer.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a rationale for any opinion expressed.  The examiner is requested to identify all residuals of the service-connected residuals of prostate cancer.   The discussion must include description of any symptoms of urinary incontinence, urinary frequency, and obstructed voiding, and state the frequency and severity, if present. 

8.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


